Citation Nr: 0515604	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  97-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

REMAND

The veteran served on active duty from October 1986 to March 
1989, with additional unverified periods of service in the 
Army Reserve.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The case was remanded by the 
Board in September 1999 and September 2003 for additional 
development of the issues listed on the first page, above.  
This development has resulted in the obtaining from the 
Personnel Office for the Army Reserves (ARPERSCOM) of a 
"Summary Points Statement" for the veteran's service from 
June 1986 to March 1996, and Leave and Earnings statements 
from the veteran's Army Reserve service from September 1989 
to August 1990.  Accompanying these documents is a notation 
that these records were "incomplete."  

Unfortunately, the records described above do not contain any 
definitive information as to the exact periods of any active 
duty for training (ADT) or inactive duty training (IADT).  
This information is crucial to the resolution of the 
veteran's appeal, as the veteran's contention is that, in 
addition to suffering from knee pain while on active duty, a 
fact which is documented by service medical records from her 
period of active duty, she also sustained injuries to her 
knees during periods of Reserve duty, either ADT or IADT, 
following her release from active duty.  In addition, three 
positive VA medical "nexus" opinions are in significant 
part based upon the premise that the veteran sustained an 
injury or injuries to her knees during a period of ADT or 
IADT.

In our adjudication of a claim for service connection, 
medical opinions based upon inaccurate factual premises have 
no probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  Thus, given the positive medical nexus opinions in 
this case as discussed above, the matter of whether the 
veteran sustained a knee injury or injuries during a period 
of or active duty for training or inactive duty training is 
critical to the resolution of her appeal.  

In written communications and in sworn testimony presented at 
her September 1997 hearing, the veteran has contended that as 
a result of sustaining an injury to her knee while performing 
physical training during a period or periods of Reserve duty, 
she received medical treatment and Line of Duty 
Determination(s) reflecting such an injury.  While the record 
does not reflect any such Line of Duty Determination, there 
is potentially some support for the assertion that the 
veteran was performing Reserve duty when she sustained a knee 
injury, in the form of a report from treatment at a private 
medical facility on April 6, 1990, for right knee pain said 
to have been the result of twisting the knee during an "Army 
Drill."  (See April 6, 1990, Radiological Report from the 
Monsour Medical Center).  Also of record is a Leave and 
Earnings Statement reflecting payment from the United States 
Army for duty in the month of April 1990, with some 
indication in this record that the veteran's Reserve service 
in that month may have included duty on April 6, 1990.  (See 
Leave and Earnings Statement, DA Form 3686, for the period 
from April 1, 1990, to April 30, 1990).  

The record also contains reports of surgery performed on the 
right knee at an Army hospital on March 30, 1993, and the 
veteran contends that this surgery was also necessary due to 
a knee injury sustained during Army Reserve duty.  While the 
Summary of Points Statement does reflect Reserve Duty in 
1993, there is no documentation of record that would 
corroborate the specific month or months of such duty.  

As indicated, the exact nature of the veteran's Reserve duty 
is crucial to the resolution of this case, and the records 
that have been obtained from the Reserves were characterized 
as incomplete.  Thus, while the Board regrets the additional 
delay in the adjudication of the veteran's claims, and 
recognizes that the record reveals that conscientious efforts 
have been undertaken to develop these claims, this case must 
be REMANDED for the following development: 

1.  The RO, through contacting the 
veteran and/or any appropriate service 
department source, should obtain the 
veteran's complete service personnel 
(201) file, copies of military orders, or 
any other records which would describe 
the nature, and the specific dates, of 
the veteran's Army Reserve duty.  In 
particular, efforts should be undertaken 
to obtain any Line of Duty Determinations 
reflecting treatment for any knee injury 
or injuries sustained during such duty 
and/or any official documentation that 
the veteran served on active duty for 
training or inactive duty training on 
April 6, 1990, or on or proximate to 
March 30, 1993.   

2.  Following the completion to the 
extent possible of the development 
requested above, the veteran's claims 
should be readjudicated by the RO.  If 
the adjudication above does not result in 
a complete grant of all benefits sought 
by the veteran, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



